DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant filed a Reply on 09 September 2022 that:
Amended claims 1 and 8 to recite structure (memory, processor; non-transitory computer readable device) sufficient to perform the recited functions and to remove the previous nonce terms (facial recognition module and emotion analyzer module) thereby overcoming the 112(f) claim interpretation and related 112(a) and 112(b) rejections;
Amended claims 19 and 21 to remove the relative terms “generally” and “require” thereby overcome the remaining 112(b) rejection;
Amended the independent claims 1, 8, and 9 while also adding new claims 24-25 to substantially refocus the claimed invention on emotion-level triggered (greater than a threshold) sending, to another device the emotional state information, the individual information, and a location of the individual within the enterprise; wherein this substantial refocusing of the claims necessitates new grounds of rejection; and
Made various other claim amendments and cancellations (e.g. claim 4) all of which are addressed below.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over MacLaurin (US 2016/0189149 A1) and Laksano (US 2015/0278585 A1).
Claim 1
	In regards to claim 1, MacLaurin discloses an enterprise employee monitoring system {Figs. 1, 3A, 3B, 4, 7, [0002], [0020]-[0023], [0067]-[0069] and cites below}, comprising: 
surveillance cameras that capture image data including an individual within an enterprise {Figs. 1, 3A, 3B including cameras 132, [0032] that may be deployed in a merchant location 300 as cameras 300a-d, [0067]-[0072]}; 
a management device comprising: a memory storing instructions thereon; and at least one processor coupled with the memory {server 180, Fig. 1, [0023]-[0026], [0104]-[0108] having processor, memory, and computer-readable media storing instructions},  and configured by the instructions to:
determine emotional state information and an emotion level corresponding to the emotional state information of the individual based on the image data
{see [0068]-[0071] in which biometric system 110 determines identity and characteristics of users entering location 3000 based on images wherein the characteristics include emotional state.  Note that [0071] specifically states the “group” characteristics include the characteristics (e.g. emotion state) of a single user.  See also Fig. 7 including step 708 determining group characteristics including emotional state as per [0094]-[0098].  As to “emotion level” see [0020]-[0021], [0051], [0101], claim 13 detecting a “high level” emotional characteristic including characteristics indicating violence or a high level of stress emotion};
determine individual information based upon the image data
{biometric system 110 identifies user 102 and determines characteristics (e.g. emotion) of the user and identifies users within the group based on image data as per [0068]-[0072], [0082]-[0084]}; and
send, to another device, the emotional state information, high level (aka “greater than a predefined threshold) of stress wherein this notification includes the group characteristics (e.g. emotion and level as per above) and location of the group/person}.
Although MacLaurin identifies users/individuals and sends emotional state information plus location information in response to the emotion level being greater than a predefined threshold, this sending does not appear to include individual information (e.g. identity) nor does MacLaurin explicitly disclose that that determination of individual information based upon the image data is in response to the emotional state information corresponding to a particular type of emotional state as indicated above in strikethrough font.
	Laksono is analogous art from the same field of detecting human identity and emotion in a business environment. Laksono teaches an enterprise employee monitoring system {[0004]-[0006],[0018]-[0020]}, comprising: 
surveillance cameras that capture image data including an individual within an enterprise {Figs. 1, 2, 7 including video cameras 101, [0018]-[0020]}; 
a management device comprising: a memory storing instructions thereon; and at least one processor coupled with the memory {video processing system 102, [0021]-[0022] that includes surveillance processor, processing module 230 and memory module 232, [0034]-[0035], [0066]-[0067]},  and configured by the instructions to:
determine emotional state information and an emotion level corresponding to the emotional state information of the individual based on the image data
{see Figs. 5, [0021]-[0028], [0038]-[0041],  [0047]-[0053], [0055] and ????in which surveillance processor 125 identifies a person based on comparing surveilled facial data to a identification database and detecting emotional state such as distressed, happy, annoyed, angry, nervous, etc. which are stored in profile data corresponding to each identified person};
determine individual information based upon the image data in response to the emotional state information corresponding to a particular type of emotional state {see above cites for determining emotional state.  See also [0062]-[0063] that generates surveillance data based on the emotional state wherein Fig. 8 further clarifies that the determined surveillance data includes individual information (identity: Betty Davis) and in response to the emotional state being “annoyed” as further discussed in [0022]-[0024], [0052]-[0055].   See also Fig. 11, steps 402-404}; and
send, to another device, the emotional state information, the individual information, and a location of the individual within the enterprise in response to the emotion {see the Alert in Fig. 8 which includes the determined surveillance data of individual information (identity: Betty Davis) and emotional state information “annoyed” as further discussed in [0022]-[0024], [0052]-[0055].   See also Fig. 11, steps 402-404.  For location see tracking and [0039], [0043], [0051]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified MacLaurin which already identifies users/individuals and sends emotional state information plus location information in response to the emotion level being greater than a predefined threshold, such that this sending includes individual information (e.g. identity) and such that the determination of individual information based upon the image data is in response to the emotional state information corresponding to a particular type of emotional state as taught by Laksono because doing so enables the business, store managers and security personnel to provide a personalized response to strong emotions while also being notified as to the location thus further enabling a quick and efficient response and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claims 8 and 9
The rejection of system claim 1 above applies mutatis mutandis to the corresponding limitations of computer-readable medium claim 8 and method claim 9 while noting that the citations above include apparatus, computer-readable medium and method elements.
Claim 24
In regards to claim 24, MacLaurin discloses wherein the individual information includes at least one of name or employee identifier of the individual {see [0068]-[0071] in which biometric system 110 determines identity and characteristics of users entering location 3000 based on images}.
Claim 25
In regards to claim 25, MacLaurin discloses wherein the particular type of emotional state includes at least one of angry, upset, or fearful  {see [0020]-[0021], [0051], [0101], claim 13 in which the emotional state includes stress or indicating violence}.



Claims 2, 3, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over MacLaurin and Laksono as applied to claim 1 above, and further in view of Stephenson (US 2014/0278629 A1).
Claim 2
	In regards to claim 2, MacLaurin is not relied upon to disclose a security integration system that generates statistical analysis of the emotional state of the individuals {see [0044] in which current emotion is compared against past emotion for a particular employee to determine trends (statistical analysis) that indicate changes in employee job satisfaction, for example.  See also the group level trends/compilations/analysis in [0041] for groups of individuals/employees}.
Stephenson is a highly analogous reference from the same field of enterprise employee monitoring system {see title, abstract, [0002], Fig. 2 and citations below for employee parameter tracking in which the parameters include mood/emotion}.  
Stephenson was previously the primary reference and its application to the claimed invention from the last office action is hereby incorporated by reference. Stephenson teaches:
surveillance cameras that capture image data including individuals within an enterprise {see the cameras illustrated in Figs. 3a, 3b, 4a, 4b, [0018], [0021], [0023]-[0024]};
a facial recognition module for identifying the individuals in the image data {see employee identification S2000 in Figs. 3a, 3b and 4b and [0020]-[0021], [0027] clarifying that facial recognition is used to identify the employee and that other biometric information could be used for identification}; 
an emotion analyzer module for determining an emotional state of the individuals based on the image data {[0015], step S400 step in Fig. 2 extract a physiological parameter of the employee including stress and emotion metrics as further discussed in [0040]-[0041]}; and 
a database for storing individual information and the emotional state information from the emotion analyzer module based on the identification performed by the facial recognition module {see physiological record S500, Figs. 1, 2 which stores extracted physiological parameters for the employee over time in [0015], [0043]-[0044].  Database further shown in Figs. 2, 10 and discussed in [0027].  See also [0041], [0044]}.
Stephenson also teaches wherein the processor is further configured by the instructions to generate statistical analysis of the emotional state of the individuals {see [0044] in which current emotion is compared against past emotion for a particular employee to determine trends (statistical analysis) that indicate changes in employee job satisfaction, for example.  See also the group level trends/compilations/analysis in [0041] for groups of individuals/employees}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified MacLaurin to include wherein the processor is further configured by the instructions to generate statistical analysis of the emotional state of the individuals as taught by Stephenson because doing so provides the ability to discern emotional trends among customers and employees to improve customer service and business safety and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 3
	In regards to claim 3, MacLaurin is not relied upon to disclose but Stephenson teaches wherein the processor is further configured by the instructions to report the statistical analysis to an employee resource management system that maintains the employee database {see human resource review of employee record S500 in [0031], [0041], [0043], [0047]-[0050] which includes personal information such as clock-in and clock-out times that are managed by human resources. Database further shown in Figs. 2, 10 and discussed in [0027]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified MacLaurin to include reporting the statistical analysis to an employee resource management system that maintains the employee database
as taught by Stephenson because doing so provides the ability to maintain records, improve customer service and/or business safety and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claims 10 and 11
The rejection of system claims 2 and 3 above applies mutatis mutandis to the corresponding limitations of method claim 10 and 11 respectively while noting that the citations above include apparatus and method elements.


Claims 5, 6, 12, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over MacLaurin and Laksono as applied to claim 1 above, and further in view of Fukazawa (JP 2018138155 A).  An English language translation of Fukuzawa was previously supplied and incudes markups further indicating the relevance thereof which are hereby incorporated by reference.
Claim 5
In regards to claim 5, MacLaurin discloses the at least one processor is further configured by the instructions to:
organize, based on the location, the individual into a group with a plurality of other individuals {see citations above including [0020], [0101]}; and

Fukuzawa is a highly relevant and analogous reference from the same field of employee monitoring including facial recognition, emotion tracking at the individual and group level.  See Problem to be solved, Technical field, page 5, markups to document and citations below.
	Fukuzawa teaches an emotion analyzer module for determining an emotional state and an emotion level for the determined emotional state of the individuals based on the image data {Fig. 1 including emotion estimation system with emotion estimation server 100 and sensor terminals 200}; and 
a database for storing individual information and the emotional state information from the emotion analyzer module based on the identification performed by the facial recognition module {see Fig. 1, database (DB) and DB server 300 that stores the organizational structure of employees 900 including their business/social relationships between supervisors 900H and their workgroups (e.g. 900A-C for workgroup 1 or 900D-E for workgroup 2) as illustrated in Fig.  6 (copied below) and discussed on pg. 4; and Office DB server 300 pgs. 6-7, Fig. 3 that stores information on the employee position job, type, and membership with workgroup teams and their associated team manager 900F, 900G and general manager 900H.  See also Fig. 7 table 321 of organization database that uniquely identifies members with employee ID, department each member belongs to and position of the member on pgs. 7-8:


    PNG
    media_image1.png
    410
    335
    media_image1.png
    Greyscale

Fukuzawa also teaches
organizing, based on the location, the individual into a group with a plurality of other individuals {see Figs. 6-7 above including organizing by Department X, pgs. 7-8}; and
determine, based at least in part on the emotional state information and the emotion level, location-based group level trend in an emotional state of the group {see the team emotion value which may be calculated by department X on pgs. 12-15 which also includes past estimated information (group level trend) for a Department X.  See also Figs. 6-7, pgs. 7-8}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified MacLaurin to include organizing, based on the location, the individual into a group with a plurality of other individuals; and determining, based at least in part on the emotional state information and the emotion level, location-based group level trend in an emotional state of the group as taught by Fukuzawa because doing so provides the ability to maintain records, improve customer service and/or business safety and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 6
	In regards to claim 6, MacLaurin does not disclose but Fukuzawa teaches wherein the groups include social groups {see the social relationship information management unit in abstract, pgs. 3, 4, 7, 8, 9, 11 and 12}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified MacLaurin to include wherein the groups include social groups as taught by Fukuzawa because doing so provides the ability to maintain records, improve customer service and/or business safety and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 13
	In regards to claim 13, MacLaurin is not relied upon to disclose but Fuzuzaka teaches wherein the groups include an institutional group of the enterprise {department X on pgs. 12-15 which also includes past estimated information (group level trend) for a Department X which is an institutional group of the enterprise.  See also Figs. 6-7, pgs. 7-8}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified MacLaurin such that the groups include an institutional group of the enterprise as taught by Fukuzawa because doing so provides the ability to maintain records, improve customer service and/or business safety department-by-department and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claims 12 and 14
The rejection of system claims 5 and 6 above applies mutatis mutandis to the corresponding limitations of method claims 12 and 14, respectively while noting that the citations above include apparatus and method elements.


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over MacLaurin, Laksono, and Fuzukawa as applied to claims 5/12 above, and further in view of Smith (US 9,996,736 B2)
Claim 7
	In regards to claim 7, MacLaurin is not relied upon to disclose wherein at least one processor is further configured by the instructions to report the location-based group level trend in the emotional state of the group to security personnel
Smith is an analogous reference from the same field of group emotional state and trend analysis as per Fig. 9 and cites below and also solves a similar problem of notifying security based on group emotional state.  Smith employs network of surveillance cameras (Fig. 1, cameras) providing feeds that detect facial sentiment/emotion in Fig. 2 which also shows facial recognition including sentiment/emotion (happy, angry, nervous, etc).  Figs. 2, 3 also shows that the analysis is both for individuals and collective groups in 204b, column 8, lines 6-16; and column 10, lines 16-column 11, line 57.
Smith also teaches wherein the at least one processor is further configured by the instructions to report the location-based group level trend in the emotional state of the group to security personnel 
{Figs. 2 action manager that increases security staff and dispatches management to address escalations at specific locations.  Fig. 3, dispatched alert 310 and particularly Fig. 9 that sends a security team to zone X when the crowd facial sentiment is greater than 75% negative for that time of day as further discussed in column 23, lines 31-64 in order to mitigate the crisis severity}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified MacLaurin such that the at least one processor is further configured by the instructions to report the location-based group level trend in the emotional state of the group to security personnel as taught by Smith because Smith motivates such reporting to security guards in order to mitigate crisis severity.
Claim 17
	In regards to claim 17, MacLaurin is not relied upon to disclose but Smith teaches reporting the location-based group level trends to a remote device 
{ Fig. 3, dispatched alert 310.  See also Fig. 5 wherein the alerts request additional agents and security staff from a location remote to the disturbance including contacting external (remote) security and emergency services in column 22, line 47—column 24, line 47}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified MacLaurin such that it reports the location-based group level trends to a remote device as taught by Smith because Smith motivates such reporting in order to mitigate crisis severity.


Claim 18-21 is rejected under 35 U.S.C. 103 as being unpatentable over MacLaurin, Laksono, and Fukuzawa as applied to claim 12 above, and further in view of Stephenson.
Claim 18
In regards to claim 18, Stephenson discloses organizing the individual into the group comprises identifying the plurality of other individuals as having matching institutional information or social information the individual
{see [0041] in which the system can compile individual employee/individual moods into a set of moods of multiple employees such as an employee group within a company, location or demographic in order to determine group level trends for emotional states.  See also [0044].  In further detail, [0041] discloses compiling the set of individual moods of multiple employees into a variety of groups for group emotion including
employee workgroups within a company,
employees at a particular campus, 
employees within a particular state, and 
employees within a particular demographic 
each of which includes “matching institutional information” such as a) corresponding and respective workgroup identification information, b) campus information, c) state information and d) demographic information all of which are “matching institutional information” and “social information”; otherwise, groups a)-d) could not be identified to determine group-level emotions and comparisons.  
Although Stephenson discloses wherein determining the group level trends in the emotional states of the individuals comprises obtaining employee records for employees having matching institutional information or social information as an individual determined to be upset or angry based on the emotional state information and performing statistical analysis on the emotional state information of the obtained employee records, the details of such obtaining and matching could be more explicit in the disclosure.  As such, Fukuzawa is being applied to supplement Stephenson on these points.
Fukuzawa teaches organizing the individual into the group comprises identifying the plurality of other individuals as having matching institutional information or social information the individual
{see team emotion estimation unit 135 and social relationship information management unit 133 that obtains a) matching institutional/social information including employee ID and team membership information and b) personal emotion from personal emotion estimation unit 131, DB an DB server 300  to match individual employees with workgroup teams to determine team emotions as per pgs. 9-12, Fig. 9}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified MacLaurin to include organizing the individual into the group comprises identifying the plurality of other individuals as having matching institutional information or social information the individual as taught by Stephenson and Fukazawa because a) such obtaining and matching enables workgroup team levels moods/emotions  to be determined by compiling the set of individual moods of multiple employees into a variety of groups including the employee workgroups within a company specifically mentioned and motivated by Stephenson, and/or b) doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 19
In regards to claim 19, MacLaurin is not relied upon to disclose but Fuzuzawa teaches wherein the matching institutional information includes having a same manager and/or a same assigned project {see Fig. 6 copied above clearly showing team grouping by manager.  The matching institutional information includes identification of supervisors 900H and their workgroups (e.g. 900A-C for workgroup 1 or 900D-E for workgroup 2) as illustrated in Fig.  6 (copied below) and discussed on pg. 4; and Office DB server 300 pgs. 6-7, Fig. 3 that stores information on the employee position job, type, and membership with workgroup teams and their associated team manager 900F, 900G and general manager 900H.  See also Fig. 7 table 321 of organization database that uniquely identifies members with employee ID, department each member belongs to and position of the member on pgs. 7-8.  As for “generally upset” see the 112(b) rejection while also noting that both Stephenson (e.g. [0047] and cites above) and Fuzuzawa (e.g. pg 10 and cites above) track a wide range of group emotions including “generally upset”}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified MacLaurin such that wherein the matching institutional information includes having a same manager and/or a same assigned project
as taught by Fukazawa because a) such obtaining and matching enables workgroup team levels moods/emotions and their associated managers to be determined by compiling the set of individual moods of multiple employees into team groups with a common manager; and/or b) doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 20
In regards to claim 20, MacLaurin is not relied upon to disclose but Stephenson teaches wherein the matching social information includes having a same professional affiliation, political affiliation, and/or outside work interest {it is noted that “professional affiliations” includes workgroup teams and employee groups within a company.  Moreover, [0041] teaches group-emotion based on “employees of a particular demographic wherein “demographic” is defined by Stephenson, in [0032], as including marital status which is well within at least “outside work interests” while the common understanding of “demographic” includes a variety of categories within the claimed professional affiliations, political affiliations, and/or outside work interests}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified MacLaurin such that wherein the matching social information includes having a same professional affiliation, political affiliation, and/or outside work interest  as taught by Fukazawa because a) such obtaining and matching enables workgroup team levels moods/emotions and their associated managers to be determined by compiling the set of individual moods of multiple employees into team groups with a common manager; and/or b) doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 21
In regards to claim 20, Maclaurin is not relied upon to disclose but Stephenson teaches identifying, based on the location-based group level trends, a personnel issue for investigation 
{See [0041]-[0048] in which the system can compile individual employee/individual moods into a set of moods of multiple employees such as an employee group within a company, location or demographic in order to determine group level trends for emotional states that identify personnel issues for investigation.}
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified MacLaurin to identify, based on the location-based group level trends, a personnel issue for investigation as taught by Stephenson because doing so promotes more effective human resource and customer management and/or merely combines prior art elements according to known methods to yield predictable results.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over MacLaurin,  Laksono, and Fukuzawa as applied to claim 12 above, and further in view of Smith.
Claim 22
	In regards to claim 22, MacLaurin is not relied upon to disclose but Smith teaches alerting based on the location-based group level trends, security guards and/or owners of the enterprise of potential threats or problems posed by groups of employees based on the statistical analysis {Figs. 2 action manager that alerts security staff and dispatches management (owners of enterprise) to address escalations.  Fig. 3, dispatched alert 310 and particularly Fig. 9 that sends a security team to zone X when the crowd facial sentiment in that location has trended to greater than 75% negative for that time of day as further discussed in column 23, lines 31-64 in order to mitigate the crisis severity}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Stephenson’s reporting of the group level trends in the emotional states of the individuals to management to alert security guards and/or owners of the enterprise of potential threats or problems posed by groups of employees based on the statistical analysis as taught by Smith because Smith motivates such reporting to security guards in order to mitigate crisis severity.

Claim 23
	In regards to claim 22, MacLaurin is not relied upon to disclose but Smith teaches restricting access to a premises of the enterprise in response to the emotional state information corresponding to the particular type of emotional state {See Smith column 26, lines 45-column 27, line 11 that shuts down gates, locks down access to premises of the enterprise while column 11, lines 32-47 and column 19, lines 28-column 20, line 7 clarify that the determined emotional states include anger and other emotional states.  See also column 23, lines 31-64}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified MacLaurin to restrict access to a premises of the enterprise in response to the emotional state information corresponding to the particular type of emotional state as taught by Smith because Smith motivates such access restrictions in order to mitigate crisis severity.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Thieberger (US 2008/0091515 A1) discloses determining and leveraging emotional states of employees engaged in a business process which is particularly relevant to the “assigned project” emotion tracking of claim 19 and would likely be applied should claim 19 be amended to require the “assigned project” that is now optionally recited.  See Figs. 4, 5, 8, 9, 11 (copied below)

    PNG
    media_image2.png
    345
    705
    media_image2.png
    Greyscale

Raskin (WO 2013166341 A1) discloses individual and group-level emotion tracking for security purposes including elevation to manager, security, access control, heightened scrutiny as well as fine tuning group level emotion via music tempo, volume and setlist.  See Figs. 8 and 9 and corresponding specification sections.
JP 2017073107 A discloses emotion estimation unit 12 for employees and an information presentation apparatus 8 that changes the security method according to the group-level emotion.
Loi US 20190005841 A1 discloses group-level emotional determination and response system.  See [0007] for example.
Treiser (US 20180114238 A1) determines mood relationships between employees and supervisors that is relevant to claims 18-20 including “[0161] In all of these examples it is important to remember that the disclosed system, apparatus, and methods may be used to identify characteristics such as personality type, cognitive dimensions of thinking, temperament, mood, and interests without requiring a written examination, psychological evaluation, or other time consuming and expensive process. All this information may be updated in real-time so that a company is able to monitor how these characteristics change amongst their employees over time. For example, management may discover that many of their employees within a specific division are becoming highly irritable and erratic in their temperament. This may signal that an environmental factor may be having a negative impact on the employees, or maybe even that a new supervisor is proving ineffective.”
Sawaki US-20180154260 A1) discloses face tracking and emotion recognition that includes emotion degree (e.g. represented by 10 levels) in [0129].
Kibar US 20040210159 A1 discloses combined facial recognition and emotion analysis based on captured images for employee performance, security, law enforcement, customer and military applications.  See Figs. 1-3, [0102]-[0105], [0112].
Hong US 20170192994 A1 discloses emotion tracking, facial recognition and related database structures.  See Fig. 1, 2, 3A, [0058], [0077].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/           Primary Examiner, Art Unit 2486